NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 19-3375
                                      ____________

                             EBER NORIEGA-MARTINEZ,
                                          Petitioner


                                             v.

                            ATTORNEY GENERAL OF THE
                            UNITED STATES OF AMERICA
                                   ____________

                            On Petition for Review from an
                       Order of the Board of Immigration Appeals
                              (Board No. A206-192-261)
                       Immigration Judge: Charles M. Honeyman
                                     ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 22, 2020

            Before: HARDIMAN, RENDELL and FISHER, Circuit Judges.

                                  (Filed: May 19, 2020)
                                      ____________

                                        OPINION *
                                      ____________

FISHER, Circuit Judge.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Petitioner Eber Noriega-Martinez, a native and citizen of Mexico, seeks review of

a final order of removal. The immigration judge (IJ) denied his request for cancellation of

removal and the Board of Immigration Appeals (BIA) affirmed without an opinion.1

Noriega-Martinez argues that the IJ erred in minimizing the hardship his three children

would experience if he is removed and in not considering the facts regarding the hardship

cumulatively. Because we lack jurisdiction to consider these arguments, we will dismiss

the petition.

       The Attorney General may cancel the removal of an alien who (1) has been in the

United States continuously for ten years, (2) has good moral character, (3) has not been

convicted of certain crimes, and (4) “establishes that removal would result in exceptional

and extremely unusual hardship to the alien’s spouse, parent, or child, who is a citizen of

the United States.” 2 Congress worded the fourth requirement as it did “to emphasize that

the alien must provide evidence of harm . . . substantially beyond that which ordinarily

would be expected to result from the alien’s deportation.” 3

       The Government concedes that Noriega-Martinez has been in the United States for

ten years and has good moral character. There is no indication that he has been convicted



1
  “Although our jurisdiction only extends to final orders of removal and thus only to
decisions of the BIA,” here the BIA “adopted [and] affirmed” the IJ’s decision, so that is
the decision we review. Guzman Orellana v. Att’y Gen., 956 F.3d 171, 177 (3d Cir. 2020)
(citations omitted).
2
  8 U.S.C. § 1229b(b)(1).
3
  Mejia-Castanon v. Att’y Gen., 931 F.3d 224, 228 (3d Cir. 2019) (quoting H.R. Rep. No.
104-828, at 213 (1996) (Conf. Rep.)).
                                             2
of one of the crimes enumerated in the statute. Therefore, the only issue before the IJ and

BIA was whether his removal would cause exceptional and extremely unusual hardship

to his three U.S. citizen children. The IJ reviewed the parties’ arguments thoroughly,

calling this a difficult case. He concluded that although Noriega-Martinez’s children

would suffer hardship, Noriega-Martinez did not “prove[] by a preponderance of the

evidence that there is such cumulative hardship that indeed is substantially beyond that

which would ordinarily be suffered.” 4

       The Immigration and Nationality Act deprives us of jurisdiction to review the

agency’s determination regarding cancellation of removal. 5 Our jurisdiction extends only

to the “review of constitutional claims or questions of law.”6 In light of the statute’s clear

language, we have squarely and repeatedly held that, in the context of requests for

cancellation of removal, we lack “jurisdiction to review the decision of the [IJ] and the

[BIA] that [a petitioner’s] U.S. citizen children would not suffer an extreme and unusual

hardship as a result of [the petitioner’s] deportation.” 7

       Arguments like the ones Noriega-Martinez makes, that “the IJ gave short shrift to

crucial evidence, ignored crucial and uncontradicted evidence, . . . and . . . simply looked


4
  JA15.
5
  8 U.S.C. § 1252(a)(2)(B)(i) (“[N]o court shall have jurisdiction to review . . . any
judgment regarding the granting of relief under section . . . 1229b [cancellation of
removal].”).
6
Id. § 1252(a)(2)(D).
7
  Mendez-Moranchel v. Ashcroft, 338 F.3d 176, 176-77 (3d Cir. 2003); see also
Radiowala v. Att’y Gen., 930 F.3d 577, 582 (3d Cir. 2019); Patel v. Att’y Gen., 619 F.3d
230, 233 (3d Cir. 2010).
                                             3
at individual factors rather than provide an evaluation of the factors in the aggregate[,]

. . . do not raise constitutional claims or questions of law.”8 Rather, they are unreviewable

disputes about “the exercise of discretion and the correctness of the factual findings

reached by the agency.”9

       Noriega-Martinez’s second argument—that the IJ failed to consider all the facts

cumulatively—could conceivably be construed as a legal argument that the IJ did not

“appl[y] the appropriate standard.” 10 As explained, we do not view the argument that

way; but even if we did, it would be unavailing. In his lengthy and careful opinion, the IJ

clearly considered the hardships to Noriega-Martinez’s children cumulatively, as the

opinion repeatedly states.

       For these reasons, we will dismiss the petition.




8
  Cospito v. Att’y Gen., 539 F.3d 166, 170 (3d Cir. 2008) (per curiam) (internal quotation
marks and citations omitted).
9
Id. (quoting Emokah v. Mukasey, 523 F.3d 110, 119 (2d Cir. 2008)).
10
   Radiowala, 930 F.3d at 582.
                                             4